43 F.3d 1456
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Azubuko CHUKWU, Plaintiff, Appellant,v.Rupert MURDOCH & New America Corp., Defendants, Appellees.
No. 94-1541.
United States Court of Appeals,First Circuit.
Dec. 28, 1994.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Patti B. Saris, U.S. District Judge]
AFFIRMED.
Chukwu. E. Azubuko on brief pro se.
Brenda M. Cotter, M. Robert Dushman and Brown, Rudnick, Freed & Gesmer, P.C. on brief for appellees.
Before TORRUELLA, Chief Judge, SELYA and CYR, Circuit Judges.
Per Curiam.


1
The judgment of the district court is affirmed for the reasons stated in the district court's May 6, 1994 order granting defendants' motion to dismiss.